DETAILED ACTION
Acknowledgements
This office action is in response to the claim amendments filed March 12, 2021.
Claims 1-9 are pending.
Claims 1-9 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to Claim Rejections - 35 USC § 112
Applicant Arguments/Remarks (pages 8-10):
“Claims 1-9 are rejected under 35 USC § 112(a) or 35 USC § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
To overcome these rejections, independent claims 1, 8, and 9 are amended to delete the recitation of "wherein the first confidential information is not shared with the second node".

Therefore, 35 U.S.C. §112(a) rejection is withdrawn.

With respect to Claim Rejections - 35 USC § 101:
Applicant Arguments/Remarks (pages 8-10):
“Applicant respectfully submits that even if the Examiner asserts amended claim 1 recites a judicial exception under Step 2A, Prong One, the judicial exception is integrated into a practical application, as evaluated under Step 2A, Prong Two. 

Independent claims 1, 8, and 9 are amended to recite (using the recitation of independent claim 1 as an example) "determining by at least one processor whether a transaction between a first node and a second node is valid" and "when the at least one processor determines that the transaction is valid, completing the transaction between the first node and the second node by storing the transaction in the distributed database".
Thus, claim 1 is directed to specific improvements in prohibiting unauthorized payment transactions and that the specification clearly teaches that the claimed invention achieves these benefit over conventional technology …
Thus, the specification discloses benefits of the claimed invention over the conventional technology. For example, paragraph [0168] of the specification discloses that due to the metho recited in claim 1, unauthorized payment transaction Tx using duplicated secret key KPa and public key Ka is unlikely to be registered in the distributed database, and the conduct of unauthorized payment transaction Tx may be prohibited. 
The features of the method recited in claim 1 provide clear improvements in prohibiting unauthorized payment transactions. 
Therefore, the features of the storage control device recited in claim 1 satisfy Prong Two illustrated in the Guidelines. 
 
 
The above comments are specifically directed to claim 1. However, the comments are helpful in understanding the other independent claims 8 and 9, although different in scope, and the various dependent claims 2-7. 
Therefore, even if an abstract idea were to be recited by independent claims 1, 8, and 9, then the abstract idea is integrated into a practical application in accordance with Step 2A of the Alice/Mayo test. Moreover, amended independent claims 1, 8, and 9 recite significantly more than the abstract idea in accordance with Step 2B of the Alice/Mayo test. 
Withdrawal of the foregoing rejections is respectfully requested”.

Applicant contends that the claims recite a practical application under Step 2A Prong 2 of the 2019 Patent Eligibility Guidance (“2019 PEG”).  More specifically, Applicant contends that "determining by at least one processor whether a transaction between a first node and a second node is valid" and "when the at least one processor determines that the transaction is valid, completing the transaction between the first node and the second node by storing the transaction in the distributed database”. “Thus, claim 1 is directed to specific improvements in prohibiting unauthorized payment transactions and that the specification clearly teaches that the claimed invention achieves these benefit over conventional technology”.

The Examiner respectfully disagrees.  First, the claim language Applicant cites to (“determining by at least one processor whether a transaction between a first node and a second node is valid" and "when the at least one processor determines that the transaction is valid, completing the transaction between the first node and the second node by storing the transaction in the distributed database") which is grouped within the “certain methods of organizing human activity” and it is just basic generic computer functions and no improvement to the technology or payment transaction.  Therefore, it cannot provide a basis to overcome this rejection.
Moreover, the cited claim language “determining by at least one processor whether a transaction between a first node and a second node is valid" and "when the at least one processor determines that the transaction is valid, completing the transaction between the first node and the second node by storing the transaction in the distributed database”, under its broadest reasonable interpretation in light of the specification, also recites an abstract idea i.e., 

With respect to Claim Rejections - 35 USC § 103:
Regarding claims 1, 8 and 9: Applicant is of the opinion prior art fails to disclose (pages 10-11):
“As noted herein above, claims 1, 8, and 9 are amended to delete "wherein the first confidential information is not shared with the second node". 
In contrast to the foregoing references relied upon, amended independent claims 1, 8, and 9 recite at least the features of (using the recitation of claim 1 as an example) "determining by at least one processor whether a transaction between a first node and a second node is valid" and "when the at least one processor determines that the transaction is valid, completing the transaction between the first node and the second node by storing the transaction in the distributed database". 
More specifically, none of the foregoing references relied upon, either alone or in 
combination, discloses or suggests at least the features of "when the at least one processor determines that the transaction is valid, completing the transaction between the first node and the second node by storing the transaction in the distributed database" as recited in amended claims 1, 8, and 9.”

Applicant’s arguments with respect to claims 1, 8 and 9 have been considered.  The Examiner, however, respectfully disagrees.
Clark discloses:
determining by at least one processor whether a transaction between a first node and a second node is valid by (Clark [0048], “The TVAM 108 receives (e.g., as part of the received authorization request message 116) a public key 104 associated with the private key 106 used to sign the transaction data, which was provided by the user device 32 (at circle `3` or `3A`). The TVAM 108 can use the public key 104 to validate the signature over the transaction data to verify that the authorization request message was part of an authentic transaction between the user and the merchant (or recipient) 110. The TVAM 108 can also use the public key 104 to look up available funds for the account that is paying the transaction (the account identified with the public key 104).”), (See also paragraphs [0048], [0047], [0050] and [0041]-[00450] and Fig. 1 and related text);
when the at least one processor determines that the transaction is valid, completing the transaction between the first node and the second node by storing the transaction in the distributed database (Clark [0053], “the TVAM 108 may maintain and adjust balances in the ledger 120. In some embodiments, the TVAM 108 identifies the account in order to identify a current balance associated with the account. Thus, the TVAM 108 can process the transaction (without the involvement of the issuer 130) by determining whether the current available balance of the account (e.g., from the ledger 120) meets or exceeds the requested transaction amount from the transaction data 112. If enough available funds are available, the TVAM 108 can deduct the transaction amount from the available balance, and return an authorization response message 118 (at circle `6` to the merchant 110 or directly back to the user device 32 at circle `6A`) indicating that the transaction is authorized.”), (See also paragraphs [0053]-[0054] and [0050]).

Regarding claim 3:
Applicant’s arguments with respect to claim 3 have been considered.  The Examiner, however, respectfully disagrees.
Clark discloses: The method of claim 1, further comprising: determining whether the public key is stored in the distributed database (Clark [0075], “The flow 400 also includes, at decision block 410, determining whether the received public key of the payer matches any stored public key associated with an entry of the payer in an account ledger. This determining step may include performing a table-lookup (or other lookup algorithm) for determining whether an entry in a ledger exists that is associated with the public key. If no associated entry/account is found that is associated with the public key, the flow 400 continues to block 425, where the flow 400 includes sending an authorization response message indicating that the transaction is not authorized. The authorization response message, in some embodiments, includes the public key of the payer (or a payer or transaction identifier) and may or may not include the payer's account number.” [0076], “…if an associated entry/account is found at block 410, the flow 400 continues with decision block 415, where it is determined whether the encrypted transaction data was properly signed using the private key of the payer. In some embodiments, block 415 includes using the received (or looked-up) public key to verify the signed transaction data…”) and […] (See paragraph [0075]-[0076] and Fig. 4 and related text).

Clark further disclose, when the public key is [If no associated entry/account is found that is associated with the public key] in the distributed database ([0075], “If no associated entry/account is found that is associated with the public key, the flow 400 continues to block 425, where the flow 400 includes sending an authorization response message indicating that the transaction is not authorized…”; “[0076], If not, the flow 400 continues to block 425, where a negative authorization response can be sent.”),  (See also paragraphs [0075]-[0076] and Fig. 4 and related text), storing the public key information in the distributed database ([0070], “…the server computer, that the public key of the user matches a stored public key associated with an entry of the user”; [0075], “The flow 400 also includes, at decision block 410, determining whether the received public key of the payer matches any stored public key associated with an entry of the payer in an account ledger.”), (See also paragraphs [0016], [0070] and [0075]).

Clark does not specifically disclose: The method of claim 1, further comprising: […] when the public key is not stored in the distributed database, storing the public key information in the distributed database.
However, Zinder discloses: The method of claim 1, further comprising: […] when the public key is not stored in the distributed database, storing the public key information in the distributed database (See paragraph [0106]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Clark, Cusden and Kalous with Zinder to store a public key in the distributed database if the public key does not exist.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims recites determining and storing information on the transaction using the public key in the distributed database. Specifically, the claims recite “determining by at least one … whether a transaction between a first … and a second … is valid by: determining whether public key information including a public key and first information is stored in a … database, the public key being generated together with a secret key by the first … and used by a the transaction made between the first … and the second … coupled to each other via a …, the first information being generated based on the public key and first confidential information different from the secret key and generated by the first node; performing challenge response authentication using the public key information between the first … and the second …, and determining whether the challenge response authentication performed between the first … and the second … is successful; and when the public key information is determined to be stored in the … database and the challenge response authentication is determined to be successful, storing information on the transaction using the public key in the distributed database to approve the transaction, wherein the challenge response authentication includes: generating, by the second …, a challenge code using second confidential information generated by the second … and transmitting the challenge code from the second … to the first …; generating, by the first …, a response code using the first confidential information and the challenge code received from the second … and transmitting the response code from the first … to the second Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a process for carrying out a commercial interaction between parties that involves communicating data needed to complete a transaction to the parties. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as a processor, a memory coupled to the processor and a distributed database merely use(s) a computer as a tool to perform an abstract idea. Specifically, the processor, memory and the distributed database perform(s) the steps or functions of “determining by at least one processor whether a transaction between a first node and a second node is valid by: determining whether public key information including a public key and first information is stored in a distributed database, the public key being generated together 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a processor, a memory coupled to the processor and a distributed database to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of determining and storing information on the transaction using the public key in the distributed database. As discussed above, taking the claim elements separately, the processor, memory and the distributed database perform(s) the steps or functions of “determining by at least one 
           Dependent claims 2-7 further describe the abstract idea of determining and storing information on the transaction using the public key in the distributed database. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 20160253663 A1, “Clark”) in view of CUSDEN (US 20170344988 A1, “Cusden”).

Regarding claims 1, 8 and 9: Clark discloses: A method comprising (transaction verification and accounting system 300) (See paragraphs [0065] and [0070] and Fig. 3 and related text):
determining by at least one processor whether a transaction between a first node and a second node is valid by (Clark [0048], “The TVAM 108 receives (e.g., as part of the received authorization request message 116) a public key 104 associated with the private key 106 used to sign the transaction data, which was provided by the user device 32 (at circle `3` or `3A`). The TVAM 108 can use the public key 104 to validate the signature over the transaction data to verify that the authorization request message was part of an authentic transaction between the user and the merchant (or recipient) 110. The TVAM 108 can also use the public key 104 to look up available funds for the account that is paying the transaction (the account identified with the public key 104).”), (See also paragraphs [0048], [0047], [0050] and [0041]-[00450] and Fig. 1 and related text):
determining (lookup algorithm) whether public key information (e.g., entry (available balance amount)/account) including on a public key and first information is stored in a distributed database (e.g. match a stored public key), the public key being generated together with a […] by the first node and used by the transaction (e.g., transaction data) made between the first node and the second node (e.g., user device and merchant/recipient 110) coupled to each other via a network, […] (ledger 120) (See paragraphs [0075-0077] and Fig. 4 and related text); 
performing […] response authentication using the public key information between the first node and the second node, and determining whether […] response authentication performed between the first node and the second node (See paragraph [0078] and Fig. 4 and related text); and
when the public key information is determined to be stored in the distributed database and […] authentication is determined to be successful (authorization response message), storing information on the transaction using the public key in the distributed database to approve the transaction, wherein the […] authentication includes: (See paragraphs [0076] and [0078] and Fig. 4 and related text); and
when the at least one processor determines that the transaction is valid, completing the transaction between the first node and the second node by storing the transaction in the distributed database (Clark [0053], “the TVAM 108 may maintain and adjust balances in the ledger 120. In some embodiments, the TVAM 108 identifies the account in order to identify a current balance associated with the account. Thus, the TVAM 108 can process the transaction (without the involvement of the issuer 130) by determining whether the current available balance of the account (e.g., from the ledger 120) meets or exceeds the requested transaction amount from the transaction data 112. If enough available funds are available, the TVAM 108 can deduct the transaction amount from the available balance, and return an authorization response message 118 (at circle `6` to the merchant 110 or directly back to the user device 32 at circle `6A`) indicating that the transaction is authorized.”), (See also paragraphs [0053]-[0054] and [0050]).

Clark does not specifically disclose, the public key being generated together with a secret and challenge response authentication.
generating, by the second node, a challenge code using second confidential information generated by the second node and transmitting the challenge code from the second node to the first node;
generating, by the first node, a response code using the first confidential information and the challenge code received from the second node and transmitting the response code from the first node to the second node; and
generating, by the second node, a verification code using the second confidential information, and determining that the challenge response authentication is successful when the response code received from the first node matches the verification code.

However, Cusden discloses: 
Determining (prove that the user is a bearer of a private key) whether public key information including on a public key and first information request is stored in a distributed database, the public key being generated together with a secret key by the first node and used by the transaction made between the first node and the second node (e.g. user a and user b) coupled to each other via a network, the first information being generated based on the public key and first confidential information different from the secret key and generated by the first node and (See paragraphs [0018], [0028], [0023], [0033], [0038-0039]  and Fig. 2 and related text);
performing challenge response authentication using the public key information between the first node and the second node, and determining whether the (See paragraphs [0023], [0027-0029] [0038-0039], [0078] and Fig. 2 and Fig. 4 and related text); and
when the public key information is determined to be stored in the distributed database and challenge response authentication is determined to be successful, storing information on the transaction using the public key in the distributed database to approve a payment, wherein the challenge response authentication includes: (See paragraphs [0038-0039] and [0043] and Claims 8 and 9 and Fig. 4 and related text).
generating, by the second node, a challenge code using second confidential information generated by the second node and transmitting the challenge code from the second node to the first node (See paragraphs [0021], [0023], [0026-0029] and [0039-0041],  and Fig. 2 and related text);
generating, by the first node, a response code using the first confidential information and the challenge code received from the second node and transmitting the response code from the first node to the second node (See paragraphs [0021], [0023], [0026], [0029-0030], [0039-0041] and Fig. 2 and related text); and
generating, by the second node, a verification code using the second confidential information, and determining that the challenge response authentication is successful when the response code received from the first (See paragraphs [0021], [0023], [0026] [0029-0030] and [0043]  and Fig. 2 and related text).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clark with Cusden to implement additional security feature such as the challenge response authentication including (e.g. secret, hash, salt, secret-salt combination or other random generated data) to prevent identity theft and identity fraud during blockchain transactions.

Regarding claim 2: Clark and Cusden, discloses as shown above.
Clark further discloses: The method of claim 1, further comprising: storing, in the distributed database, the public key information, authentication information on […] authentication, and the information on the transaction using the public key as a single piece of transaction information (See paragraphs [0070] and [0078]).

Clark does not specifically disclose:  […] the challenge response […].

However, Cusden discloses: […] the challenge response (operation 260/262, indicate success) […] (See paragraphs [0018], [0028], [0038-0039] and Fig. 2 and related text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clark with Cusden to implement additional security feature such as the challenge response authentication including (e.g. secret, 

Regarding claim 4: Clark and Cusden, discloses as shown above.
Clark further discloses: The method of claim 3, further comprising: storing, in the distributed database (ledger 120), the public key and the public key information including first information generated (e.g. balance is adjusted based on calculation, block 430), using the public key and the first confidential information (See paragraphs [0075-0078] and Fig. 4 and related text).

Regarding claim 5: Clark and Cusden, discloses as shown above.
Clark further discloses: The method of claim 1, further comprising: when […] authentication is successful (transaction is authorized), storing, in the distributed database, authentication information including information that indicates successful authentication (See paragraph [0078]):

Clark does not specifically disclose: The method of claim 1, further comprising: […] the challenge response […].

However, Cusden discloses: The method of claim 1, further comprising: […] the challenge response […] (See paragraphs [0018], [0028], [0038-0039] and Fig. 2 and related text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clark with Cusden to implement additional security feature such as the challenge response authentication including (e.g. secret, hash, salt, secret-salt combination or other random generated data) to prevent identity theft and identity fraud during blockchain transactions.

Regarding claim 6: Clark and Cusden, discloses as shown above.
Clark does not specifically disclose: The method of claim 5, further comprising: storing, in the distributed database, the authentication information on: 
first challenge transmission processing that transmits a challenge code generated using the public key and confidential information, 
response receiving processing that receives a response code generated using the challenge code, and 
 acceptance transmission processing that transmits an acceptance code indicating successful challenge response authentication when the response code matches a code that is generated by using the first information generated using the public key and the confidential information.
However, Cusden discloses: The method of claim 5, further comprising: storing, in the distributed database, the authentication information on: 
first challenge transmission processing (challenge factory smart contract 214)  that transmits a challenge code (generate identity challenge smart contract 216) (See paragraphs [0018], [0028], [0038-0039]  and Fig. 2 and related text), 
response receiving processing (operation 256) that receives a response code generated using the challenge code (See paragraphs [0018], [0028], [0038-0039]  and Fig. 2 and related text), and 
acceptance transmission processing that transmits an acceptance code indicating successful challenge response authentication (operation 260, indicate success) when the response code matches a code that is generated by using the first information generated using the public key and the confidential information (See paragraphs [0018], [0028], [0038-0039]  and Fig. 2 and related text).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Clark with Cusden to implement additional security feature such as the challenge response authentication including (e.g. secret, hash, salt, secret-salt combination or other random generated data) to prevent identity theft and identity fraud during blockchain transactions.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 20160253663 A1) in view of CUSDEN (US 20170344988 A1) further in view of Zinder (US 20170005804 A1).

Regarding claim 3:
Clark further discloses: The method of claim 1, further comprising: determining whether the public key is stored in the distributed database (Clark [0075], “The flow 400 also includes, at decision block 410, determining whether the received public key of the payer matches any stored public key associated with an entry of the payer in an account ledger. This determining step may include performing a table-lookup (or other lookup algorithm) for determining whether an entry in a ledger exists that is associated with the public key. If no associated entry/account is found that is associated with the public key, the flow 400 continues to block 425, where the flow 400 includes sending an authorization response message indicating that the transaction is not authorized. The authorization response message, in some embodiments, includes the public key of the payer (or a payer or transaction identifier) and may or may not include the payer's account number.” [0076], “…if an associated entry/account is found at block 410, the flow 400 continues with decision block 415, where it is determined whether the encrypted transaction data was properly signed using the private key of the payer. In some embodiments, block 415 includes using the received (or looked-up) public key to verify the signed transaction data…”) and […] (See paragraphs [0075]-[0076] and Fig. 4 and related text).

Clark further discloses, when the public key is [If no associated entry/account is found that is associated with the public key] in the distributed database ([0075], “If no associated entry/account is found that is associated with the public key, the flow 400 continues to block 425, where the flow 400 includes sending an authorization response message indicating that the transaction is not authorized…”; “[0076], If not, the flow 400 continues to block 425, where a negative authorization response can be sent.”),  (see also paragraphs [0075]-[0076] and Fig. 4 and related text), storing the public key information in the distributed database ([0070], “…the server computer, that the public key of the user matches a stored public key associated with an entry of the user”; [0075], “The flow 400 also includes, at decision block 410, determining whether the received public key of the payer matches any stored public key associated with an entry of the payer in an account ledger.”), (See also paragraphs [0016], [0070] and [0075]).

Clark does not specifically disclose: The method of claim 1, further comprising: […] when the public key is not stored in the distributed database, storing the public key information in the distributed database.

However, Zinder discloses: The method of claim 1, further comprising: […] when the public key is not stored in the distributed database, storing the public key information in the distributed database (See paragraph [0106]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Clark and Cusden with Zinder to store a public key in the distributed database if the public key does not exist.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.